[Cite as State v. Iden, 2020-Ohio-176.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :       Hon. Craig R. Baldwin, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
JOHN J. IDEN                                 :       Case No. CT2019-0004
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case. No. CR2017-0329




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    January 21, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

TAYLOR P. BENNINGTON                                 JEFFERY M. BLOSSER
27 North Fifth Street                                765 South High Street
P.O. Box 189                                         Columbus, OH 43206
Zanesville, OH 43701
Muskingum County, Case No. CT2019-0004                                                2



Wise, Earle, J.


       {¶ 1} Defendant-Appellant John J. Iden appeals the January 3, 2019 judgment of

conviction and sentence of the Court of Common Pleas of Muskingum County, Ohio.

Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On the morning of September 26, 1998, Robert Kremer drove to the Dillon

State Park hunting area in Nashport Ohio to do some groundhog hunting. As he drove

down a gravel access road into the park, he came upon a half-naked, blood-soaked

woman standing in a field off the side of the road. Kremer stopped, grabbed a blanket he

had in his truck and approached the woman.

       {¶ 3} Kremer observed the woman was bleeding profusely from a horrible injury

on the top of her head. She was shaking, appeared to be in shock, and could only say

"help." Kremer wrapped the blanket around the woman and attempted to call 911, but had

no cell phone reception. He put the woman into his truck, drove back to the main road

and tried again. Unsuccessful, Kremer drove further up the road to a home and asked the

occupants to phone for help.

       {¶ 4} Muskingum County Sheriff's Office Lieutenant Franklin Pete Fisher arrived

on the scene at approximately 9:30 a.m. to find the bloodied woman seated in Kremer's

truck, wrapped in the blanket and otherwise wearing nothing but a t-shirt and one sock.

He attempted to speak to the woman, but she was incoherent. Fisher could not even

determine her name. Detective Steve Welker arrived second on the scene, and then
Muskingum County, Case No. CT2019-0004                                                 3


Natural Resource Officer Mike Reed. Welker stayed with the woman to await an

ambulance while Fisher and Reed followed Kremer back to where he found the woman.

      {¶ 5} The men searched the area where the woman was found. Fisher eventually

located a pile of clothing – jeans, tennis shoes and underwear. Leading up to the area

where the clothing was found, he additionally found bloody drag marks on the ground and

a pool of blood. Fischer called for an evidence technician to process the scene.

      {¶ 6} Meanwhile, Detective Welker accompanied the woman to Good Samaritan

Hospital. Once there he could see she had a serious head injury. Her skull was visible in

several places. She also had other injuries over her entire body which Welker

photographed. Although she was in and out of consciousness, Welker eventually got the

woman's name, J.M., a phone number for her aunt, and the fact that she had been

physically and sexually assaulted by one person.

      {¶ 7} Nurse Vickie Bell completed a rape kit on J.M. that morning which was later

transferred to the Bureau of Criminal Investigations (BCI) for testing. She completed the

appropriate steps and collected the appropriate samples.

      {¶ 8} J.M's aunt, T.H arrived at the emergency room and spoke with law

enforcement. She advised that J.M had been out with her friend Ricky Allen the evening

before and that detectives should speak with him. J.M's mother wanted Allen arrested

because before J.M. went into surgery, she told her mother Allen had done this. Later,

however, J.M. told her aunt John Iden had done this to her. T.H. passed this information

on to law enforcement.

      {¶ 9} J.M's injuries were extensive, and potentially fatal. She was seen in the

emergency room by a neurosurgeon, Dr. Michael Bruce Shannon. J.M had linear
Muskingum County, Case No. CT2019-0004                                                      4


lacerations to her face, neck and extremities. These were torn-tissue lacerations as

opposed to cut lacerations, some of which required sutures. J.M. additionally had bruises

and linear abrasions on her arms, legs and buttocks consistent with the drag marks

observed by Fischer at the scene. She also suffered a posterior depressed skull fracture.

Shannon opined these injuries were inflicted, and not caused by a fall or other accident.

He further opined J.M. had been held down, partially strangled, and that she had

attempted to fight off her attacker.

       {¶ 10} Dr. Shannon performed the surgery to repair J.M's skull. He removed debris

and bone fragments and repaired a tear in the dura, the thick protective membrane

encasing the brain, and from which J.M's spinal fluid was leaking. He then closed the

scalp. J.M later required 2 additional surgeries. One when the bones in her skull became

infected, and a second to repair the defect in her skull and add a skin graft to close the

area. J.M. was left permanently scarred.

       {¶ 11} J.M.'s brain injury may have been more severe had she not been

hypothermic upon arrival in the emergency room. Still, the portion of J.M's brain that was

injured impacted speech, understanding, and both short and long-term memory. These

deficits are permanent. J.M was unable to recall the event that left her with life-threatening

injuries.

       {¶ 12} A few days after arriving at the hospital, J.M. was also seen by gynecologist

Dr. John Lepi. Lepi's vaginal exam revealed a half-inch tear at J.M.'s posterior fourchette,

the area between her vagina and rectum. The tear had begun to heal on its own. Dr. Lepi

further observed on the right side of J.M's vagina, and to the right of her cervix, an area

of denuded epithelium. In other words, the inside surface layer of the vagina had been
Muskingum County, Case No. CT2019-0004                                                    5


abraded. Lepi explained this was indicative of some type of forced entry which would not

occur with normal intercourse.

       {¶ 13} The subsequent investigation in to this matter revealed that J.M. was at her

neighbor's house around 12:30 a.m. where Ricky Allen was also visiting. When Allen said

he was leaving to go to a bar, J.M. asked if she could ride along. The two went to a bar

called the Lighthouse and split up. Later, while Allen was dancing, J.M. approached and

introduced him to a man Allen believed she had picked up – Iden. She told Allen that they

were leaving and Iden would give her a ride home.

       {¶ 14} Allen got home around 3:30 a.m. Later that day, he discovered Detective

Stutes of the Muskingum County Sheriff's Department wanted to talk to him about J.M.

Allen spoke with Stutes, and cooperated fully. He told Stutes what he knew and permitted

Stutes to search his car and seize the clothing he had been wearing the evening before.

Later testing of these items revealed nothing of evidentiary value. Presented with a photo

array, Allen identified Iden as the man J.M. left the Lighthouse with.

       {¶ 15} Detective Stutes was able to speak with J.M on September 28, 1998, even

though she was in critical condition. She identified her attacker as "Mark," said she worked

with him at Union Tools, and that he had given her a ride to and from work a few times.

She also recalled he drove a white Ford Tempo. She told Stutes they had been to the

Lighthouse, City Limits, and Beach Ridge bars. She had no recollection, however, of

events from the time she left the Beach Ridge until she woke up in the hospital.

       {¶ 16} Following up on this information, detectives retraced J.M.'s travels on the

night in question. They spoke with Lighthouse bartender Darlena Compton, who stated

J.M. is her cousin and that she saw J.M. at the Lighthouse in the early morning hours of
Muskingum County, Case No. CT2019-0004                                                    6


September 26, 1998. Compton stated J.M. arrived with Ricky Allen, but left with John

Iden. Compton had not met Iden before that evening, but J.M. told her his name, that they

worked together, and he was giving her a ride home. Compton also stated J.M. was

drinking that night.

       {¶ 17} Detectives next spoke with City Limits bartender Jennifer Harris-Winters.

Harris-Winters recalled J.M. because she refused to serve her as she had no

identification. J.M. was not happy about this and "created a bit of a scene" before leaving.

J.M. told Harrris-Winters she and the male she was with were going to go to the Beach

Ridge Lounge where she could get served. Harris-Winters was not familiar with J.M. or

the man she was with.

       {¶ 18} Detectives then spoke with bartender Kim Erdy who worked at the Beach

Ridge Lounge the morning in question. Erdy went to high school with J.M. and confirmed

she was at the Beach Ridge after midnight with a younger looking, dark-haired male.

Presented with a photo array, Erdy identified Iden as the man with J.M. Erdy recalled J.M.

drinking shots of tequila, and Iden having a beer. Although Erdy knew the two stayed at

the bar until closing, she did not see them leave.

       {¶ 19} Detectives then spoke with bartender Glenna Sanborn, who is Erdy's

mother and also familiar with J.M. She too was working at the Beach Ridge the morning

in question. She recalled J.M. arriving at the bar with a young-looking male. He appeared

so young that Sanborn had the doormen double check his identification. Presented with

a photo array, Sanborn identified Iden as the man J.M. was with. She told detectives J.M.

was drinking shots of tequila. At closing, she saw J.M. and Iden leave together.

Additionally, across the street from the Beach Ridge was a truck stop that many
Muskingum County, Case No. CT2019-0004                                                  7


frequented for breakfast after the bars closed. Sanborn was there at 3:00 a.m. for

breakfast that morning and saw J.M. and Iden walking around the truck stop.

      {¶ 20} Gregory Zigan, who knew J.M. from high school, and had previously met

Iden through a friend, was also at the truck stop that morning visiting his mother-in-law

who worked there. He too advised detectives that he saw J.M. and Iden walking around

the truck stop and picked Iden out of a photo array. He further advised that Iden

sometimes went by the name of Marcus, but his real name was John.

      {¶ 21} As evidence quickly turned the investigation from Allen to Iden, detectives

set out to find Iden. They arrived at his home just as he was leaving in a white Ford

Tempo. He was stopped, and the vehicle seized.

      {¶ 22} Detective Stutes spoke with Iden regarding his whereabouts on September

25-26, 1998. According to Iden he was at the Eagles with his mother and stepfather where

he saw J.M. and another woman around 12:15 a.m. The three then went to the Beach

Ridge where J.M. did shots and he had a beer. Iden stated he lost track of the other

woman. He told Stutes J.M. was talking to one of the barmaids and another man who

offered her a ride home. He intervened and said he was J.M.'s ride. Iden stated that

shortly thereafter, he told J.M. they were leaving. He recalled it was around 1:00 or 1:15

a.m. Iden described J.M. as "bomb-shelled" and "totally out of it." He told Stutes she

passed out as soon as she got into his Ford Tempo, and that he took her straight home.

Iden said he knew J.M. lived with her aunt on Church Street because they worked

together and he gave her a ride to and from work from time to time. He claimed he

dropped her off there, needing to first shake her awake and then practically carry her to

the front porch where he left her because she did not want her aunt to know she had been
Muskingum County, Case No. CT2019-0004                                                    8


out drinking. Iden claimed he was in bed by 2:30 a.m. He additionally claimed he was

unfamiliar with the Dillon State Park area.

       {¶ 23} Muskingum County Sheriff's Department evidence technician Timothy

Hartmeyer processed the scene at Dillon State Park as well as Iden's Ford Tempo. At the

crime scene, Hartmeyer had recovered several items of clothing, shoes, underwear, and

a pair of urine-soaked jeans.

       {¶ 24} While processing the Tempo, Hartmeyer noted that the inside of the right

front door of the car looked as though it had very recently been wiped down as it was

clean and the rest of the interior of the car was covered with a layer of dust. Hartmeyer

took several samples from suspect stains on the passenger side of the car, inside and

out. It also appeared to Hartmeyer that the passenger side front floor mat had recently

been removed, as the carpet underneath where it had been was clearly indented in the

shape of the missing mat. He further noted that there were balls of fiber at the crime scene

which were consistent with the carpet in the Tempo's floorboards. On the passenger seat

of the car was a tool box. Inside, there were tools with suspect stains, and in the bottom

of the box, fresh soapy water. In the trunk of the Tempo, there was a spare tire and a

jack, but no tire iron.

       {¶ 25} On October 22, 1998, Detective Stutes requested further samples from

Iden's car because preliminary lab reports identified areas of blood. Ultimately, a blood

stain from inside the rear passenger side door was below reporting standards, but

consistent with J.M. Stains from the tools yielded no reportable results.

       {¶ 26} Sometime shortly after the events of September 25-26, 1998, detectives

spoke with Iden's girlfriend at the time, Crystal Dunlap. Dunlap was also friends with
Muskingum County, Case No. CT2019-0004                                                       9


J.M. The first time detectives spoke with her, she offered nothing as she feared Iden.

The second time, however, Dunlap stated she had become suspicious of Iden's

possible involvement in J.M.'s rape and assault and asked him about the matter while

she was riding in his car. Iden responded by holding a crowbar across Dunlap's body

and stating "I did it to her and I can do it to you."

       {¶ 27} In 1998, J.M's rape kit was processed at the BCI. The vaginal swabs and

smears tested and were negative for semen. As per policy at that time, therefore, no

further testing was done. In 2016, however, as part of a statewide initiative to re-test rape

kits using today's advanced technology, J.M's rape kit was resubmitted for testing. Upon

retesting, the perianal swab (the skin around the outside of the rectum) from the kit

identified a mixture of DNA, J.M.'s, as expected, and another profile consistent with Iden.

Allen was excluded from the mixture. The statistic for inclusion of Iden was 1 in 50,000.

       {¶ 28} On September 20, 2017, the Muskingum County Grand Jury returned a six-

count indictment charging Iden as follows:

       {¶ 29} Count one, kidnapping with sexual motivation, a felony of the first degree.

       {¶ 30} Count two, rape, a felony of the first degree. This count contained a sexually

violent predator specification based upon Iden's two prior convictions for sexual battery.

       {¶ 31} Count three, attempted murder, a felony of the first degree.

       {¶ 32} Count four, felonious assault, a felony of the second degree.

       {¶ 33} Count five, Kidnapping in order to terrorize of to inflict serious physical harm,

a felony of the first degree.
Muskingum County, Case No. CT2019-0004                                                       10


        {¶ 34} Count six, kidnapping with sexual motivation, a felony of the first degree.

This count contained a sexual motivation specification and a sexually violent predator

specification.

        {¶ 35} Iden pled not guilty to the charges and elected to proceed to a jury trial.

        {¶ 36} Before trial, on July 2, 2018, the state filed a notice of intent to introduce

prior bad acts. In this motion the state outlined anticipated testimony from nine women

Iden had sexually assaulted in similar, albeit in less violent fashion, in his car and in the

same State Park or nearby rural area between 1994 and 1999. At trial, counsel for Iden

objected to presentation of testimony from any of the women, but the trial court granted

the motion over Iden's objection. The state ultimately presented testimony from five

women, A.T, M.C, R.F.S, C.O, and T.K.M., all of whom testified Iden forced them to

engage in sexual intercourse against their will, in his car, and in the Dillon State Park

area.

        {¶ 37} The state further presented evidence from Iden's ex-wife, J.W., who testified

they would go to the Dillon State Park area to have sex while they were dating.

        {¶ 38} J.M. testified as well, stating she recalled the evening of September 25-26,

1998, up until closing at the Beach Ridge Lounge. She does not recall leaving the Beach

Ridge, nor anything that happened thereafter until she woke up in the hospital. She further

had no recollection of anything she told law enforcement officials or anyone else

immediately thereafter.

        {¶ 39} After hearing all the evidence, the jury was provided with instructions from

the trial court which included a limiting instruction as to the evidence of other crimes,

wrongs, or acts. After deliberating, the jury found Iden guilty as charged. He was
Muskingum County, Case No. CT2019-0004                                                      11


subsequently sentenced to an aggregate total of 30 years to life and classified as a Tier

III sex offender.

       {¶ 40} Iden filed an appeal, and the matter is now before this court for

consideration. He raises one assignment of error:

                                               I

       {¶ 41} "THE TRIAL COURT ERRED IN ADMITTING THE TESTIMONY OF

WITNESSES WITH REGARD TO PRIOR BAD ACTS COMMITTED BY THE DENDANT."

       {¶ 42} In his sole assignment of error, Iden argues the trial court erred in admitting

the testimony of alleged victims A.T., M.C., R.F.S., C.O., T.K.M., and Iden's ex-wife, J.W.

as their testimony was not inextricably related to the charged crimes so as to be part of

the same plan, scheme, or system, was not admissible to prove a behavioral fingerprint,

and was more prejudicial than probative. While we agree, we nonetheless find the error

harmless.

       {¶ 43} The admission or exclusion of relevant evidence rests in the sound

discretion of the trial court. State v. Sage, 31 Ohio St. 3d 173, 180, 510 N.E.2d 343 (1987).

Generally, all relevant evidence is admissible. Evid.R. 402. Abuse of discretion means

more than an error of law or judgment. Rather, it implies that the court's attitude is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217,

450 N.E.2d 1140 (1983). Absent an abuse of discretion resulting in material prejudice to

the defendant, a reviewing court should be reluctant to interfere with a trial court's decision

in this regard. Sage, 31 Ohio St. 3d 173.

       {¶ 44} Rule 404(B) of the Ohio Rules of Evidence and R.C. 2945.59 preclude

admission of other acts evidence to prove a character trait in order to demonstrate
Muskingum County, Case No. CT2019-0004                                                    12


conduct in conformity with that trait. State v. Williams, 134 Ohio St. 3d 521, 2012-Ohio-

5695, 983 N.E.2d 1278, ¶ 16. There are, however, exceptions to the rule. Evidence of

other crimes, wrongs, or acts of an accused tending to show the plan with which an act

is done may be admissible for other purposes, such as those listed in Evid.R. 404(B); to

show "proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident." In considering other acts evidence, trial courts should

conduct a three-step analysis. The first step is to consider whether the other acts evidence

is relevant to making any fact that is of consequence to the determination of the action

more or less probable than it would be without the evidence. Evid.R. 401. Next, the trial

court is to consider whether evidence of the other crimes, wrongs, or acts is presented to

prove the character of the accused in order to show activity in conformity therewith or

whether the other acts evidence is presented for a legitimate purpose, such as those

stated in Evid.R. 404(B), proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident. Finally, a trial court is to consider

whether the probative value of the other acts evidence is substantially outweighed by the

danger of unfair prejudice. See Evid.R 403, Williams, at ¶¶ 19-20.

       {¶ 45} “Because R.C. 2945.59 and Evid.R. 404(B) codify an exception to the

common law with respect to evidence of other acts of wrongdoing, they must be construed

against admissibility, and the standard for determining admissibility of such evidence is

strict.” State v. Broom, 40 Ohio St. 3d 277, 281-82, 533 N.E.2d 682, (1988). As cautioned

by the Ohio Supreme Court in State v. Lowe, 69 Ohio St. 3d 527, 634 N.E.2d 616 (1994),

“... we therefore must be careful…to recognize the distinction between evidence which

shows that a defendant is the type of person who might commit a particular crime and
Muskingum County, Case No. CT2019-0004                                                     13


evidence which shows that a defendant is the person who committed a particular crime.”

Id. at 530, 634 N.E.2d 616. Evidence to prove the ‘type’ of person the defendant is to

show he acted in conformity therewith is barred by Evid.R. 404(B).

       {¶ 46} In this matter, the state was permitted to introduce the testimony of five

women Iden raped in similar fashion to that of J.M. – in his car in the area of the Dillon

State Park, and threatened with harm if or when they resisted. The state was further

permitted to present testimony from Iden's ex-wife, to testify that she and Iden engaged

in consensual sex in the Dillon State Park area when they were dating.

       {¶ 47} In its July 2, 2018 State's Notice of Intent to Use Prior Bad Acts, the state

argued this testimony was necessary to establish Iden's plan or method of operation. At

trial, counsel for Iden objected to any of the women being called to testify to prior bad acts

of Iden. The state responded that it should be permitted to introduce the evidence

because identity was at issue, and the testimony of the women was required to identify

J.M.'s attacker. T. 508-510. Here on appeal, the state argues the evidence was relevant

to prove Iden's motive, opportunity, intent, preparation, plan, knowledge, identity, and

absence of mistake or accident. The state further argues the evidence was presented to

identify the individual who kidnapped and assaulted J.M. because she could not

remember the attack.

       {¶ 48} As an initial matter, we find the testimony of Iden's ex-wife, who stated she

and Iden would drive to the Dillon State Park when they were dating to have sex was

properly admitted.

       {¶ 49} As to the remaining five women, all of whom testified they were raped by

appellant, we find this evidence was inadmissible for any of the reasons posed by the
Muskingum County, Case No. CT2019-0004                                                   14


state. Under the Williams test, therefore, we find the trial court abused its discretion in

admitting said evidence. First, the other acts evidence was of no significance in the

determination of what took place, or what facts were likely to exist regarding J.M. Next,

the testimony was not relevant to prove Iden's identity. Finally, the probative value of the

evidence was substantially outweighed by the danger of unfair prejudice.

       {¶ 50} That said, our inquiry does not end there. In State v. Morris, 141 Ohio St. 3d
399, 2014-Ohio-5052, 24 N.E.3d 1153, at ¶ 25, the Supreme Court of Ohio noted “the

real issue when Evid.R. 404(B) evidence is improperly admitted at trial is whether a

defendant has suffered any prejudice as a result. If not, the error may be disregarded as

harmless error. And while courts may determine prejudice in a number of ways and use

language that may differ, they focus on both the impact that the offending evidence had

on the verdict and the strength of the remaining evidence. Both the error's impact on the

verdict and the weight of the remaining evidence must be considered on appellate

review.”

       {¶ 51} In State v. Harris, 142 Ohio St. 3d 211, 2015-Ohio-166, 28 N.E.3d 1256, the

Court further observed:



              Crim.R. 52(A) defines harmless error in the context of criminal cases

              and provides: “Any error, defect, irregularity, or variance which does

              not affect substantial rights shall be disregarded.” Under the

              harmless-error standard of review, “the government bears the

              burden of demonstrating that the error did not affect the substantial

              rights of the defendant.” (Emphasis sic.) State v. Perry, 101 Ohio
Muskingum County, Case No. CT2019-0004                                               15


           St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 15, citing United States

           v. Olano, 507 U.S. 725, 741, 113 S. Ct. 1770, 123 L. Ed. 2d 508

           (1993). In most cases, in order to be viewed as “affecting substantial

           rights,” “ ‘the error must have been prejudicial.’” State v. Fisher, 99
Ohio St. 3d 127, 2003-Ohio-2761, 789 N.E.2d 222, ¶ 7, quoting Olano

           at 734, 113 S. Ct. 1770. Accordingly, Crim.R. 52(A) asks whether the

           rights affected are “substantial” and, if so, whether a defendant has

           suffered any prejudice as a result. State v. Morris, 141 Ohio St. 3d
399, 2014-Ohio-5052, 24 N.E.3d 1153, ¶ 24–25.

           Recently, in Morris, a four-to-three decision, we examined the

           harmless-error rule in the context of a defendant's claim that the

           erroneous admission of certain evidence required a new trial. In that

           decision, the majority dispensed with the distinction between

           constitutional and non-constitutional errors under Crim.R. 52(A). Id.

           at ¶ 22-24. In its place, the following analysis was established to

           guide appellate courts in determining whether an error has affected

           the substantial rights of a defendant, thereby requiring a new trial.

           First, it must be determined whether the defendant was prejudiced

           by the error, i.e., whether the error had an impact on the verdict. Id.

           at ¶ 25 and 27. Second, it must be determined whether the error was

           not harmless beyond a reasonable doubt. Id. at ¶ 28. Lastly, once

           the prejudicial evidence is excised, the remaining evidence is
Muskingum County, Case No. CT2019-0004                                                     16


              weighed to determine whether it establishes the defendant's guilt

              beyond a reasonable doubt. Id. at ¶ 29, 33.

              Harris, ¶ 36–37.



       {¶ 52} Here, despite the fact that J.M. could not recall the attack, abundant

evidence pointed to Iden.

       {¶ 53} First, DNA evidence found Iden could not be excluded from the DNA found

on J.M.'s perianal swab. The statistic attached to this finding was 1 in 50,000. At trial, BCI

forensic scientist Andrea Dennis explained this statistic means "* * * [W]e would estimate

we would need to see the profiles of 50,000 unrelated individuals before we would expect

that profile to randomly occur again." Iden. While not the strongest DNA statistic, J.M.

was seen with Iden that evening, not 49,999 other men, and in the 3:00 a.m. hour when

according to Iden, he was home in bed.

       {¶ 54} Next, five people saw J.M. with Iden on the evening in question; Compton,

Allen, Sanborn, Erdy, and Zigan. T. 355, 373, 378, 382-383, 386-388, 397-398, 408-410.

       {¶ 55} J.M. told Compton that she knew Iden from work, that she trusted him and

that he was going to give her a ride home. T. 382-383. J.M introduced Iden to Allen before

they left the Lighthouse. Although Allen did not recall Iden's name, he later identified Iden

in a photo array as the man J.M. left the Lighthouse with. Sanborn saw the pair together

at the Beach Ridge, and saw them leave together at closing time. T. 350-351. She too

identified Iden in a photo array. T. 355. Erdy also saw the two at the Beach Ridge and

picked Iden out of a photo array. T. 396-399. Both Sanborn and Zigan saw Iden walking

around with J.M. at a truck stop after 3:00 a.m. T. 354, 356, 408-410. This discredited
Muskingum County, Case No. CT2019-0004                                                    17


what Iden had told detectives – that they left the Beach Ridge at around 1 or 1:15, that

J.M. was "bomb shelled," had passed out in his car, and that he took her straight home

from the Beach Ridge. T. 678-680, 684.

       {¶ 56} Third, at the hospital, J.M. told her aunt that Iden was to blame for her

injuries. T. 341, 671. J.M. later told Detective Stutes "Mark" did this to her. She further

told him they worked together at Union Tools, he gave her rides to and from work, and

that he drove a white Ford Tempo. T. 665-667. Zigan cleared up the issue with Iden's

alias, advising detectives that he goes by Marcus, but his name is John. T. 409-410.

       {¶ 57} Fourth, Iden told Dunlap that he was responsible for J.M.'s injuries, and that

he could do the same to her. T. 641.

       {¶ 58} Fifth, contrary to Iden's statement to law enforcement, Iden's ex-wife

established he was in fact familiar with the Dillon State Park.

       {¶ 59} Finally, the jury was provided with a limiting instruction as to the other acts

testimony. T. ***** A jury is presumed to follow the instructions of the trial court.

       {¶ 60} The above testimony was more than sufficient to identify Iden and convict

him of the charged offenses. We therefore find the testimony of the five women did not

influence the verdict, was harmless beyond a reasonable doubt, and when excised, the

remaining evidence establishes Iden's guilt beyond a reasonable doubt. We therefore

overrule Iden's sole assignment of error.

       {¶ 61} The judgment of conviction and sentence of the Muskingum County Court

of Common Pleas is affirmed.

By Wise, Earle, J.
Delaney, P.J. and
Baldwin, J. concur.
EEW/rw